Bloodworth, J.
1. There is no merit in the contention of plaintiff in error that her possession of whisky, for which she was convicted, was ascertained by an unlawful search of the officers. The record shows that the defendant went through the trial of the case without raising this question, and it is raised in the brief of her counsel in this court for the first time. Moreover, there is nothing in the record that shows that the officers did not have authority to search the premises.
2. The motion for a new trial contains the general grounds only; no error of law appears; there is evidence to support the verdict, which has the approval of the trial judge, and this court will not interfere.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.